DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/11/2021 has been entered.


Claim Objections
Claim 33 is objected to because of the following informalities: 
Claim 33, line 2, “the polyamide composition of the polyamide composition (PC) layer” should be “the polyamide composition (PC) of the polyamide composition layer”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 26 and 34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 26 recites “the multilayer polymer film (P) is produced in a casting process, a blow molding process, a biaxially oriented polyamide film process or a multi-blow molding process.” This fails to further limit parent claim 1 which requires “the multilayer polymer film (P) is produced by a multi-blow molding process.”
Claim 34 recites “the multilayer polymer film (P) has a thickness of from 5 μm to 1 mm”. This fails to further limits parent claim 1 which requires “the multilayer polymer film (P) has a thickness of from 10 to 100 μm”.


Claim Rejections - 35 USC § 103
Claim(s) 16-17, 21, 23-24, 26, 28, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Research Disclosure No. 608030 (2014) in view of Kuriu et al. (US 5,562,996).
Note: citations for Research Disclosure No. 608030 (RD ‘030) are omitted in view of its short length.
Regarding claims 16 and 32:
RD ‘030 discloses films comprising 0-15% by weight of an amorphous polyamide blended into a semicrystalline polyamide (i.e., 85-100% of the semicrystalline polyamide) to slow down the rate of crystallization to produce thicker films. The amorphous polyamides comprise methylpentamethylene diamine (MPMD) and isophthalic acid.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of the amorphous polyamide, including over values within the presently claimed range, to provide the desired rate of crystallization for a desired film thickness.
The examiner submits the glass transition temperature of the polyamide blend of RD ‘030 is within the presently claimed range because the blend otherwise contains the same components as presently claimed.
RD ‘030 is silent with regard to a further layer as claimed.
Such layers were known in the art. For example, Kuriu discloses multilayer films comprising at least one polyamide layer that comprises a blend of a crystalline polyamide and an amorphous polyamide (abstract; col 1 ln 48+). In addition to the mixed polyamide layer, layers of other materials can be provided for specific effects, such as maleic anhydride-grafted polyolefin as an adhesive layer, polyolefin as a heat-sealing layer, ethylene-vinyl alcohol as a gas barrier layer, etc. (col 3 ln 17-61). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide an additional layer, such as those taught by Kuriu, for their known utility to provide an overall film having the properties desired for a given end use.
RD ‘030 teaches its blend can be used to form thicker films.
RD ‘030 is silent with regard to specific thickness values.
Kuriu teaches its multilayer films can have any thickness that is suitable for its utility and purpose, but provides a typical range of about 8-100 μm (col 5 ln 56+). The reference further teaches a thickness of the polyamide layer can be about 2-40 μm (Id.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative thickness of the multilayer film and the polyamide layer, including over values within the presently claimed ranges, to provide a film having good utility for known purposes.
RD ‘030 is silent with regard to a process for forming the film. The examiner submits, however, that the final product of RD ‘030 in view of Kuriu would be indistinguishable from the final multilayer polymer film as presently claimed.
Regarding claim 17:
RD ‘030 teaches the semicrystalline polyamide can be nylon 6 or nylon 6/66.
Regarding claims 21:
Given that RD ‘030 discloses the same semicrystalline polyamides as presently claimed (nylon 6 and nylon 6/66), the examiner submits they intrinsically meet the requirements of the present claim.
Regarding claim 23:
Given that RD ‘030 discloses the same semicrystalline polyamides as presently claimed (nylon 6 and nylon 6/66), the examiner submits they intrinsically meet the requirements of the present claim.
Regarding claim 24:
RD ‘030 discloses MPMD-T/MPMD-I.
Regarding claim 26:
RD ‘030 is silent with regard to a process for forming the film.
Kuriu teaches films can be formed by processes including biaxial stretching steps, which can be used to provide heat shrinking properties (col 6 ln 38+; col 6 ln 66+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use known processes to form the film of RD ‘030, including biaxial orienting steps, to provide desired properties, such as heat shrinking as desired.
Regarding claim 28:
RD ‘030 is silent with regard to a process for packaging food products.
Such methods were known in the art. Kuriu teaches films can be formed by processes including biaxial stretching steps, which can be used to provide heat shrinking properties (col 6 ln 38+; col 6 ln 66+). A food product, such as meat products, can be enclosed by the film and then heated in a hot water bath at 90°C to shrink the film around the food product (col 6 ln 23-37). One of ordinary skill in the art would recognize the initial temperatures of the film during enclosing the food product would be below the shrinking temperature, which would intrinsically below the glass transition temperature of the polyamide composition.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the film of RD ‘030 in known processes, including method of packaging food products as taught by Kuriu, to provide products as desired, and thereby achieve the claimed invention.
Regarding claim 34:
RD ‘030 teaches its blend can be used to form thicker films.
RD ‘030 is silent with regard to specific thickness values.
Kuriu teaches its multilayer films can have any thickness that is suitable for its utility and purpose, but provides a typical range of about 8-100 μm (col 5 ln 56+). The reference further teaches a thickness of the polyamide layer can be about 2-40 μm (Id.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative thickness of the multilayer film and the polyamide layer, including over values within the presently claimed ranges, to provide a film having good utility for known purposes.
The references are silent with regard to the puncture resistance and tear stress at a thickness of 100 μm as claimed; however, the examiner submits the film of RD ‘030 in view of Kuriu intrinsically has the same properties as claimed because it otherwise comprises the same materials as presently claimed.


Claim(s) 18, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Research Disclosure No. 608030 (2014) in view of Kuriu et al. (US 5,562,996) as applied above, and further in view of Benstead et al. (US 2017/0081473).
Regarding claims 18 and 20:
RD ‘030 discloses films comprising a blend of an amorphous polyamide and a semicrystalline polyamide as previously explained. RD ‘030 teaches the amorphous polyamides can comprise MPMD and a mixture of isophthalic acid and terephthalic acid.
RD ‘030 is silent with regard to the relative molar amounts of isophthalic acid and terephthalic acid and a glass transition temperature (Tg) of the polyamide.
These features were known it the art. For example, Benstead discloses amorphous, semi-aromatic polyamides based on MPMD and isophthalic or terephthalic acid [abstract; 0002]. The polymers are useful for films [0111]. In particular, the polyamide is a copolyamide formed with 40-80 mol% of MPMD-T units and 20-60 mol% of MPMD-I units, which correspond to the mole percentages of terephthalic acid and isophthalic acid respectively. The use of such relative amounts provide improved mechanical properties, including tensile strength, tensile elongation at break, and impact strength [0042-0044; Table 2]. The glass transition temperature is also adjusted according to the relative amounts of the acids, with reported values in the range of 136-147°C [0041; Table 1].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a combination of isophthalic acid and terephthalic acid in molar amounts within the presently claimed ranges to provide improved mechanical properties as taught by Benstead, and thereby also provide a polyamide having a Tg within the presently claimed range.
Regarding claim 22:
Given that Benstead discloses the same amorphous polyamides as used in the present invention (i.e., polyamides within the scope of claim 18), the examiner submits they intrinsically meet the requirements of the present claim.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Research Disclosure No. 608030 (2014) in view of Kuriu et al. (US 5,562,996) as applied above, and further in view of Schade et al. (US 3,563,959).
Regarding claim 19:
RD ‘030 discloses films comprising a blend of an amorphous polyamide and a semicrystalline polyamide, where the amorphous polyamide comprises MPMD and isophthalic acid as previously explained.
RD ‘030 is silent with regard to the use of a lactam component in the amorphous polyamide.
Such a component was known in the art. For example, Schade discloses transparent polyamides that are resistant to boiling (abstract). The polyamide is formed from an aromatic dicarboxylic acid and an alkylene diamine (col 2 ln 33+). Schade teaches adding caprolactam in an amount of 1-25% by weight to provide amorphous polyamide that has a lower melt viscosity, a higher degree of polycondensation, and is substantially resistant to boiling water (col 7 ln 47+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a lactam component to the amorphous polyamide of RD ‘030 to provide a polyamide that has a lower melt viscosity, a higher degree of polycondensation, and is substantially resistant to boiling water as taught by Schade.


Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Research Disclosure No. 608030 (2014) in view of Kuriu et al. (US 5,562,996) as applied above, and further in view of Weber et al. (US 2011/0306701).
Regarding claim 23:
RD ‘030 discloses films comprising a blend of an amorphous polyamide and a semicrystalline polyamide as previously explained. The semicrystalline polyamide can be nylon 6 or nylon 6/66. The examiner submits these materials intrinsically meet the intrinsic viscosity requirements of the present claim because they are the same materials used in the present claims.
Alternatively, intrinsic viscosity values within the claimed range were conventionally known in the art. For example, Weber discloses thermoplastic molding compounds comprising polyamides that are useful for forming foils [0001]. Example polyamides are nylon 6 polymers having intrinsic viscosity of 130 and 150 mL/g measured at 0.5% strength by weight in 96% strength sulfuric acid [0131-0132].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use polyamides having conventionally known intrinsic viscosity, including those taught by Weber, to provide a film having the desired rheological properties, and thereby achieve the claimed invention.


Allowable Subject Matter
Claims 30-31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 30 and 31, RD ‘030 discloses amorphous polyamides of MPMD-T and MPMD-T/MPMD-I, i.e., the isophthalic acid component is always used in combination with the terephthalic acid component. Therefore, the isophthalic acid cannot make up 100 mol% of the dicarboxylic acid component. Furthermore, nothing of record indicates that one of ordinary skill in the art would have been motivated to modify RD ‘030 to achieve high levels of isophthalic acid, including the range of at least 85 mol%.
Regarding claim 33, RD ‘030 discloses a blend comprising 0-15% by weight of the amorphous polyamide. Therefore, the reference teaches away from the use of higher amounts, including the claimed range of 25-30% by weight.


Response to Arguments
Applicant's arguments filed 7/9/2021 have been fully considered but they are not persuasive.

Applicant’s amendments overcome the previous claim objections and rejections under 35 USC 112. The examiner appreciates Applicant’s efforts to advance prosecution.

The examiner previously responded to Applicant’s arguments in the Advisory Action mailed 7/23/2021. The relevant portions of the Advisory Action is copied here:

Applicant argues that RD ‘030 refers to “thicker films” and so one would not have a reasonable expectation of success in using the polyamides therein with the multilayer film of Kuriu, which has an overall film thickness of 8-100 μm and so even thinner layers (p8-9).
The examiner addressed similar arguments previously in paragraphs 75-76 of the Final Rejection mailed 3/12/2021:
Applicant argues RD ‘030 discloses “thicker films” whereas claim 34 requires a thickness of the polyamide-containing layer to be 0.5-50 μm (p11).
The examiner submits the combination of RD ‘030 and Kuriu that provides a film as claimed for the reasons described above. The examiner notes that while RD ‘030 states its invention can provide “thicker” films, there is no particular value given for what this encompasses nor does the reference teach away from any particular range of thickness. Kuriu teaches such claimed thicknesses were known in the art. Therefore, the examiner submits the claimed thickness would have been obvious to one of ordinary skill in the art.

Applicant argues the present invention provides unexpected results, particularly puncture resistance and tear stress as evidenced by the data provided in Tables 1 and 2 in the present specification (p9).
The examiner addressed similar arguments previously in paragraphs 70-72 of the Final Rejection:
Applicant points to the Examples in the present specification to show the present film has excellent physical properties (p9). 
The examiner respectfully submits the comparative data is not representative of the prior art and the data overall are not persuasive of unexpected results. Both comparative films V-A and V-B use 80% by weight of an amorphous polyamide and comparative film V-C uses 20% by weight; however, RD ‘030 discloses the use of at most 15% by weight of such a polymer. Therefore, the prior art appears to recognize the same amounts of the presently claimed material. The multilayer film of the prior art is expected to have the same properties because they use materials within the scope of the present claims.
Furthermore, the provided data is not persuasive of unexpected results because the demonstrated films are not commensurate in scope with the claimed film. For example, inventive films D, E, and F use either PA6 or PA6/6,6 as the semicrystalline component in amounts of 75%, 85%, and 90% by weight, respectively. Present claim 16 more broadly encompasses “70 to 98 wt% of at least one semicrystalline polyamide”. Additionally, the amorphous polyamides used in the inventive films are 100 mol% isophthalic acid and 100 mol% MPMD; 60 mol% terephthalic acid, 40 mol% isophthalic acid, and 100 mol% MPMD; and 50 mol% terephthalic acid, 50 mol% isophthalic acid, 50 mol% MPMD, and 50 mol% hexamethylenediamine. Present claim 16 more broadly encompasses an amorphous polyamide comprising at least one dicarboxylic acid which comprises isophthalic acid and at least one diamine which comprises MPMD.
Applicant argues Benstead teaches amorphous polyamide resin has low stiffness, and so requires the use of glass fibers in its invention (p9).
The examiner respectfully disagrees. First, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present instance, Benstead teaches the relative amounts of terephthalic acid and isophthalic acid in its polymers can be adjusted to provide improved mechanical properties [0042-0043]. Therefore, even if the reference did require the use of fibers, the reference nevertheless teaches adjusting relative amounts of monomers to tailor properties for a given end use.
Additionally, the examiner submits the reference does not require the use of glass fibers. The amorphous polyamide resins noted in Benstead’s [0056] (cited by Applicant) refers to prior art polymers and actually teaches the disadvantages of the use of reinforcements in optical applications. To solve this problem, Benstead provides copolyamides having improved stiffness that can then be used in optical applications without reinforcement:
[0055]	Conventionally, transparent resins are used as materials for molded products required to have usual transparency, such as automotive parts, lightning equipment, and electrical parts. In recent years, particularly, the range of applications of the resins as optical materials required to have excellent optical properties has been extended. In particular, an amorphous polyamide resin derived from a structure with polymerized monomers has low birefringence and high transparency, and hence the resin is used as a transparent resin for optical materials, and the like. 
[0056]	However, the amorphous polyamide resin has low stiffness. Therefore, attempts to improve the stiffness of the amorphous polyamide resin molded product have been made by addition of a fiber reinforcing material such as a glass fiber, an inorganic filler, a rubber component, or the like. One disadvantage is that such reinforcements may be detrimental to the optical properties of such resins. 
[0057]	Because the copolyamide of the disclosed process exhibits improved stiffness (e.g., see Table 3), it can be applied as optical materials besides automotive parts, lightning equipment, and electrical parts.
While the reference provides examples with glass fiber, the reference also provides at least Examples 1-3 without fiber [013-0158; 0163; Table 2 on p3]. The inventors even direct their claim 1 to a composition comprising a polyamide without the presence of fiber. Therefore, as a whole, Benstead does not require the use of fiber for its invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787